United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Howard Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-603
Issued: June 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 16, 2013 appellant, through his attorney, filed a timely appeal from a
December 13, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a modification of a July 31, 2009 loss of
wage-earning capacity determination was warranted.
FACTUAL HISTORY
On May 10, 2001 appellant, then a 47-year-old welder, filed an occupational claim (Form
CA-2) alleging that he sustained carpal tunnel syndrome as a result of his federal employment.
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim on August 27, 2001 for bilateral carpal tunnel syndrome.2 Appellant
returned to a light-duty position, and stopped work on September 22, 2003. He returned to work
at four hours a day on October 14, 2005, and then filed a traumatic injury claim for injuries on
October 18, 2005 when he fell on stairs. OWCP accepted that claim for neck strain and right
shoulder rotator cuff tear. Appellant began receiving compensation for temporary total
disability, which OWCP stated was based on four hours a day for the occupational claim and
four hours for the traumatic injury claim.
OWCP sent a copy of the job description for motor vehicle dispatcher (Department of
Labor’s Dictionary of Occupational Titles, DOT # 249.167-014) to the attending physician,
Dr. Michael McManus, a Board-certified occupational medicine specialist. It requested an
opinion as to whether appellant could perform the job duties. In a response dated September 19,
2008, Dr. McManus checked a box “approve this occupation.”
The record reflects that appellant also received treatment from Dr. Derek Costa, a family
practitioner. In a report dated October 10, 2008, Dr. Costa diagnosed major depression, chronic
pain and disturbance of skin sensation.
In a report dated December 30, 2008, Dr. McManus noted that appellant had permanent
work restrictions and restrictions were now adjusted to “no driving.” Dr. McManus indicated in
a duty status report (CA-17) that appellant should not operate a motor vehicle.
In a job classification form (CA-66) dated January 21, 2009, the position of motor vehicle
dispatcher was described as a sedentary position with occasional 10-pound lifting, frequent
reaching and occasional handling. The rehabilitation counselor opined that appellant had the
vocational background for the position and the position was available in appellant’s commuting
area based on state employment information. The weekly wage was reported as $470.40.
By letter dated May 14, 2009, OWCP advised appellant that it proposed to reduce his
compensation on the grounds the selected position of motor vehicle dispatcher represented his
wage-earning capacity. It advised appellant that if he disagreed with this proposal he should
respond within 30 days.
By letter dated June 8, 2009, appellant’s attorney argued that the proposed reduction was
inappropriate. He contended that the medical evidence indicated that appellant could not drive a
motor vehicle to work. In a report dated June 25, 2009, Dr. McManus provided results on
examination and diagnosed status post bilateral carpal tunnel releases, status post bilateral medial
epicondylotomies and ulnar nerve decompression, status post restless right trigger, chronic
bilateral lateral epicondylitis, and recurrent episodes of bilateral hand edema of uncertain
etiology. He listed appellant’s medications.
In a decision dated July 31, 2009, OWCP reduced appellant’s compensation on the
grounds that he had the capacity to earn wages of $470.40 a week in the selected position of

2

A March 29, 2007 OWCP decision states that the claim was also accepted for bilateral epicondylitis and right
trigger finger.

2

motor vehicle operator. It noted that a transportation company was contacted and bus service
was available in appellant’s commuting area.
In a report dated October 6, 2009, Dr. McManus provided results on examination and
stated that appellant remained permanently disabled from his date-of-injury position. In a duty
status report dated October 6, 2009, he advised that appellant was unable to work, noting “severe
secondary lymphedema right greater than left wrist/hand.”
Appellant continued to receive treatment from Dr. McManus. In reports dated
February 9, 2011 and January 10, 2012, Dr. McManus stated that appellant reported no change in
symptoms.
On February 22, 2012 appellant filed a claim for recurrence of disability (Form CA-2a).
He reported that the date of recurrence was June 25, 2009, the date pay stopped July 31, 2009,
and the date he stopped working October 6, 2009. In a February 17, 2012 statement, appellant
indicated that his conditions continued to decline. By letter dated March 13, 2012, his attorney
argued that worsening of pain could be a basis for compensation and OWCP was misinterpreting
to the medical evidence.
In a report dated March 5, 2012, Dr. McManus stated that appellant’s condition had
worsened, as appellant had “developed reactive severe and recurrent lymphedema of his upper
extremities, greatest right elbow-hand with any sustained or repetitive use of his hand.” He
stated that this new diagnosis had been documented in the past, and due to the new condition,
appellant was not qualified for any work that required sustained repetitive use of the hands. In a
report dated March 20, 2012, Dr. McManus stated that appellant had filed a new claim for posttraumatic upper extremity lymphedema and Raynaud’s phenomena.
By decision dated April 17, 2012, OWCP denied modification of the July 31, 2009 loss
of wage-earning capacity determination. It found the medical evidence was insufficient to
warrant modification.
Appellant requested a hearing before an OWCP hearing representative, which was held
on September 26, 2012.
By decision dated December 13, 2012, the hearing representative affirmed the April 17,
2012 OWCP decision. The hearing representative found the medical evidence was not sufficient
to establish a material change in an employment-related condition resulting in disability for the
selected position.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally

3

rehabilitated, or the original determination was, in fact, erroneous.3 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.4
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the opinion.5
ANALYSIS
OWCP issued a July 31, 2009 decision finding that appellant’s wage-earning capacity
was represented by the selected position of motor vehicle dispatcher. It determined his loss of
wage-earning capacity (LWEC) using the formula developed in the Albert C. Shadrick decision.6
Appellant filed a claim on February 22, 2012 for a recurrence of disability. Since there was an
existing LWEC determination in place, the issue is whether he established that modification of
the July 31, 2009 LWEC was appropriate.7
A modification may be established by showing the original determination was erroneous.
With respect to his claim for compensation filed on February 22, 2012, appellant did not raise
this argument before OWCP or submit relevant evidence to establish the original determination
was erroneous. OWCP found the selected position was vocationally and medically suitable.
Dr. McManus had reviewed the position and found appellant could perform the duties on
September 19, 2008. With respect to employee retraining or vocational rehabilitation, this
argument is typically raised by OWCP to show that appellant’s wage-earning capacity has
increased and is not relevant to the current appeal.
Appellant has argued that his condition worsened such that the wage-earning capacity
should be modified. The specific time he felt his condition worsened is not clear from the
recurrence claim, as he noted several different dates. Appellant referred to June 25, 2009, a time
when he was receiving compensation for total disability.
On the recurrence of disability claim form appellant also listed October 6, 2009. The
Board notes that the evidence must establish a material change in the nature and extent of the
injury-related condition. Dr. McManus treated appellant on October 6, 2009, but his reports do
not establish a material change in the employment-related condition. He diagnosed a
lymphedema, but this condition is not accepted as employment related. To establish a
modification of the LWEC, the evidence must establish that the condition is causally related to
the employment injuries, and that it resulted in disability for the selected position of motor
3

Sue A. Sedgwick, 45 ECAB 211 (1993).

4

Id.

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

6

5 ECAB 376 (1953).

7

See Katherine T. Kreger, 55 ECAB 633 (2004) (when an LWEC decision is in effect, a claim for a recurrence of
disability is treated as a request for modification of the LWEC determination).

4

vehicle dispatcher.8 Dr. McManus stated that appellant was disabled and referred to a severe
lymphedema. He did not provide a rationalized medical opinion on causal relationship between
the diagnosed condition and either the 2001 occupational claim injuries or the October 18, 2005
traumatic injuries. Dr. McManus did not provide a rationalized opinion as to disability for the
selected position.
Dr. McManus continued to treat appellant, but his reports do not establish a material
change in an employment-related condition. He indicated in the February 9, 2011 and
January 10, 2012 reports that appellant reported no change in his symptoms.
In a March 5, 2012 report, Dr. McManus opined that appellant had developed recurrent
lymphedema of his upper extremities, noting the right elbow and hand, but again he does not
explain how this condition developed and how this condition is causally related to appellant’s
employment injuries, or discuss disability for the selected position. The Board finds that the
reports of Dr. McManus are insufficient to establish a modification based on a material change in
an employment-related condition.
On appeal, appellant argues that his return to work was short-lived in 2005 and OWCP
improperly shifted the burden of proof to him. The issue in this case is not a recurrence of
disability after a limited return to work. OWCP issued an LWEC decision on July 31, 2009.
The issue is whether that determination should be modified. For the reasons noted, the Board
finds the evidence does not establish a modification. Appellant also briefly states that no jobs for
the selected position were reasonably available. The Board notes that the CA-66 form prepared
by the rehabilitation counselor opined that the position was reasonably available in appellant’s
commuting area and cited employment data to support the opinion. Appellant did not submit any
evidence to establish that the position was not reasonably available in his commuting area. He
may request modification of the LWEC determination, supported by new evidence or argument,
at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly denied modification of the July 31, 2009 LWEC
determination.

8

See S.R., Docket No. 08-1000 (issued April 22, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 13, 2012 is affirmed.
Issued: June 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

